Citation Nr: 0324001	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The RO initially denied service connection for a low back 
disorder in a rating decision issued in September 1980.  The 
veteran did not appeal this decision.  The veteran submitted 
another claim for entitlement to service connection for a 
back disorder in January 1995.  In May 1995, the RO informed 
the veteran that he had failed to submit new and material 
evidence to reopen his claim.  The veteran completed a 
substantive appeal of that decision and the present appeal 
ensued.

The Board remanded this matter to the RO in August 1997 for 
additional development.  The RO complied with the remand 
instructions and returned the case to the Board for further 
appellate review.  In a November 1999 decision, the Board 
found that the veteran had submitted new and material 
evidence to reopen his claim, but denied service connection 
for a low back disorder.  The veteran appealed this decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2000, the Court issued a Memorandum Decision that 
vacated and remanded that portion of the November 1999 Board 
decision that denied service connection for a low back 
disorder.  The Court vacated and remanded the Board's 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000.  In December 2001, the Board again 
remanded this matter to the RO for additional development.  
The RO accomplished the remand instructions and returned the 
case to the Board for further appellate review.  

In October 2002, the Board issued a decision that again 
denied service connection for a low back disorder and the 
veteran appealed to the Court.  In a Memorandum Decision 
issued in March 2003, the Court vacated the Board's October 
2002 decision pursuant to 38 U.S.C.A. § 7252(a) and remanded 
the matter consistent with the Joint Motion for Remand 
approved by the Court.  Accordingly, the matter is again 
before the Board.


REMAND

The Joint Motion for Remand approved by the Court in March 
2003 found that the October 2002 Board decision had failed to 
provide adequate reasons and bases to support its conclusion 
that the veteran had been provided adequate notice of the 
information and evidence necessary to substantiate his claim.  
See 38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Joint Motion for 
Remand found that none of the documents provided to the 
veteran specifically informed him which portion of the 
evidence or information was to be provided by the veteran and 
which portion by the VA.  

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO must notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




